Name: Commission Regulation (EC) No 1428/2002 of 2 August 2002 derogating from Regulation (EC) No 609/2001 as regards the implementation of certain provisions for 2002
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R1428Commission Regulation (EC) No 1428/2002 of 2 August 2002 derogating from Regulation (EC) No 609/2001 as regards the implementation of certain provisions for 2002 Official Journal L 206 , 03/08/2002 P. 0008 - 0008Commission Regulation (EC) No 1428/2002of 2 August 2002derogating from Regulation (EC) No 609/2001 as regards the implementation of certain provisions for 2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 48 thereof,Whereas:(1) Commission Regulation (EC) No 609/2001(3) lays down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance.(2) Article 11(4) of Regulation (EC) No 609/2001 sets 31 August as the latest date for paying financial assistance to the producer organisations. Annex II thereto sets 1 June and 1 October as the dates by which the Member States must have sent their information to the Commission.(3) These provisions impose particular administrative constraints on the Member States again this year, compared to Commission Regulation (EC) No 411/97(4) (previously in force), because of the derogation regarding the operational funds for 2000 provided for in Commission Regulation (EC) No 1120/2001(5). In order to allow the Member States to process the applications for financial assistance from the Member States, a new time limit of 15 October 2002 should be set for paying the financial assistance under Article 11(4) of Regulation (EC) No 609/2001, where the operational funds for 2001 are concerned.(4) It is therefore appropriate to set a new deadline of 31 October 2002 for the Member States transmission of information on 2001 to the Commission pursuant to Annex II to Regulation (EC) No 609/2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Member States may postpone aid payments to producer organisations under Article 11(4) of Regulation (EC) No 609/2001 in respect of the operational funds for 2001, until 15 October 2002 at the latest.Article 2Member States shall send the Commission the information referred to in Annex II to Regulation (EC) No 609/2001 for 2001 by 31 October 2002 at the latest.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 90, 30.3.2001, p. 4.(4) OJ L 62, 4.3.1997, p. 9.(5) OJ L 153, 8.6.2001, p. 10.